Citation Nr: 1024292	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  04-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to March 
1963.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  This case was remanded by the 
Board in May 2007 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The claim on appeal was remanded in May 2007 for deficiencies 
in compliance with the statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  One of the 
deficiencies identified was the failure to provide the 
Veteran with a medical examination to determine whether his 
currently diagnosed heart disorder is related to military 
service.  See 38 C.F.R. § 3.159(c)(4) (2009).  When 
scheduling a veteran for a medical examination, VA has a duty 
to follow the proper procedures for notifying the Veteran of 
the scheduled medical examinations.  In order for this notice 
to be valid, it must be sent to the "latest address of 
record."  38 C.F.R. § 3.1(q) (2009).

The evidence of record shows that VA has scheduled the 
Veteran for a medical examination with regard to the claim on 
appeal twice, on November 27, 2009, and January 15, 2010.  
However, the evidence does not show that notice of these 
scheduled examinations was sent to the Veteran's latest 
address of record.  In January 2009, the Veteran submitted a 
statement which listed his address as [redacted] Cranewood 
Drive, Trenton, Ohio, 45067.  A general duty to notify letter 
was sent to this address in June 2009, and the Veteran 
replied with a statement in September 2009.  Both the cover 
sheet to that statement and an enclosed private medical 
report dated in September 2009 listed the Veteran's address 
as the same [redacted] Cranewood Drive, Trenton, Ohio, 45067, 
address the Veteran had reported in January 2009.  There is 
no evidence of record that any correspondence has been 
received from the Veteran since September 2009, nor is there 
any other evidence that the Veteran has changed his address 
since that time.

However, the notification letters for the November 2009 
medical examination was sent to an address on South Dixie 
Highway, Franklin, Ohio, 45005.  The Veteran failed to report 
for this examination.  The address mistake was noted on a 
form dated January 8, 2010 which stated that the Veteran 
"appears to have a different address than that of what you 
have on file."  This note then listed the proper [redacted] 
Cranewood Drive, Trenton, Ohio, 45067, address as the 
Veteran's address.  This address was highlighted and next to 
it was a hand-written note which stated "send letter."  
Despite this warning, the notification letter for the January 
2010 medical examination was again sent to the address on 
South Dixie Highway, Franklin, Ohio, 45005.  The Veteran once 
again failed to report for this examination.  The evidence 
does not show that the Veteran was scheduled for a third 
medical examination, and instead a supplemental statement of 
the case was sent to the Veteran in February 2010.  This 
supplemental statement of the case was itself dispatched to 
the address on South Dixie Highway, Franklin, Ohio, 45005, 
and was subsequently returned as undeliverable.

As such, the RO did not obtain documentation showing that 
notice scheduling the examination was sent to the last known 
address as was required by the May 2007 Board remand.  The 
United States Court of Appeals for Veterans Claims has held 
that RO compliance with a remand is not discretionary, and 
that if the RO fails to comply with the terms of a remand, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the etiology of 
any heart disorder found.  The claims 
file must be provided to and reviewed by 
the examiner.  All tests or studies 
necessary to make this determination must 
be ordered.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must 
provide an opinion as to whether any 
heart disorder found is related to the 
Veteran's period of military service.  
The examiner must also provide an opinion 
as to whether any heart disorder found is 
related to asbestos exposure.  If any of 
the above requested opinions cannot be 
made without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The 
report must be typed.

2.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).



